Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 1 of 20 Page ID #:901




                                 Exhibit A
     Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 2 of 20 Page ID #:902


Pinto, Alexandra

From:                                        Pritchett, Sydney
Sent:                                        Friday, November 1, 2019 9:11 AM
To:                                          chi modu
Subject:                                     RE: 2019-10-07 Chi Modu - Ltr to Mr. Modu re Untimely & Insufficient Discovery
                                             Reponses


Hi Mr. Modu,

I wanted to write and confirm what we discussed in our meet and confer call on Wednesday.

As far as our responses to your requests, I reiterated that our responses are accurate. While reserving our right to
supplement if anything is discovered, we do not currently have any plans to supplement our responses.

Regarding your responses to our requests - we are willing to accept that the defined term “Infringing Products” may
include, among other things, products featuring a photograph that you (Chi Modu) took in 1996 of Wallace standing in
the foreground with the World Trade Center towers in the background. For clarity, however, our requests are not
limited to only that single image. To reiterate, the requests seek information relating to your use of any of your
photographs of Wallace.

We both agree to preserve any relevant documents, as required. We anticipate that you will produce all responsive
documents in your possession – be it in physical or electronic format. You may send those documents electronically if
you wish.

If, after reviewing the foregoing, you still refuse to produce code compliant responses, we will be forced to create a joint
stipulation asking the court to compel discovery. If we do not hear a response from you by Tuesday, November 5, we will
assume you do not plan to supplement your responses and we will begin the joint stipulation process.

Please feel free to reach out if you wish to discuss this further.

                                    Sydney Pritchett
                                    Associate
                                    spritchett@nixonpeabody.com
                                    T 213-629-6117 | C 510-325-9070 | F 844-864-3754
                                    Nixon Peabody LLP | 300 South Grand Avenue, Suite 4100 | Los Angeles, CA 90071-3151
                                    nixonpeabody.com | @NixonPeabodyLLP

Please consider the environment before printing this email.

This email message and any attachments are confidential and may be protected by the attorney/client or other applicable privileges. The information is intended to
be conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please notify the sender immediately and delete the message
from your email system. Unauthorized use, dissemination, distribution or reproduction of this message by other than the intended recipient is strictly prohibited
and may be unlawful. Thank you.




From: Pritchett, Sydney
Sent: Friday, October 18, 2019 8:59 AM
To: 'chi modu' <chimodu@gmail.com>
Subject: RE: 2019-10-07 Chi Modu - Ltr to Mr. Modu re Untimely & Insufficient Discovery Reponses

Great. We will speak then.
                                                                                1
       Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 3 of 20 Page ID #:903

                                    Sydney Pritchett
                                    Associate
                                    spritchett@nixonpeabody.com
                                    T 213-629-6117 | C 510-325-9070 | F 844-864-3754
                                    Nixon Peabody LLP | 300 South Grand Avenue, Suite 4100 | Los Angeles, CA 90071-3151
                                    nixonpeabody.com | @NixonPeabodyLLP

Please consider the environment before printing this email.

This email message and any attachments are confidential and may be protected by the attorney/client or other applicable privileges. The information is intended to
be conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please notify the sender immediately and delete the message
from your email system. Unauthorized use, dissemination, distribution or reproduction of this message by other than the intended recipient is strictly prohibited
and may be unlawful. Thank you.




From: chi modu <chimodu@gmail.com>
Sent: Thursday, October 17, 2019 8:44 PM
To: Pritchett, Sydney <spritchett@nixonpeabody.com>
Cc: Pinto, Alexandra <apinto@nixonpeabody.com>
Subject: Re: 2019-10-07 Chi Modu - Ltr to Mr. Modu re Untimely & Insufficient Discovery Reponses

Yes.

—

Chi Modu

+1.917.558.2012
www.chimodu.com
uncategorized.com



          On Oct 17, 2019, at 6:53 PM, Pritchett, Sydney <spritchett@nixonpeabody.com> wrote:


          Does 2pm EST (11am PST) on October 30 work for you? And no need to meet by Zoom, we can do this
          over the phone. We can use the following conference call number:

          Toll Free Number: 1-877-870-5858
          Participant Passcode: 873618




                                              Sydney Pritchett
                                              Associate
                                              spritchett@nixonpeabody.com
                                              T 213-629-6117 | C 510-325-9070 | F 844-864-3754
                                              Nixon Peabody LLP | 300 South Grand Avenue, Suite 4100 | Los Angeles, CA 90071-3151
                                              nixonpeabody.com | @NixonPeabodyLLP



          Please consider the environment before printing this email.


                                                                                2
Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 4 of 20 Page ID #:904

  This email message and any attachments are confidential and may be protected by the attorney/client or other applicable privileges. The information is intended to
  be conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please notify the sender immediately and delete the message
  from your email system. Unauthorized use, dissemination, distribution or reproduction of this message by other than the intended recipient is strictly prohibited
  and may be unlawful. Thank you.




  From: chi modu <chimodu@gmail.com>
  Sent: Thursday, October 17, 2019 9:18 AM
  To: Pritchett, Sydney <spritchett@nixonpeabody.com>
  Cc: Pinto, Alexandra <apinto@nixonpeabody.com>
  Subject: Re: 2019-10-07 Chi Modu - Ltr to Mr. Modu re Untimely & Insufficient Discovery Reponses

  Thank you. Let’s schedule the Meet and Confer for the October 30th date. I’m based out of NYC so I
  assume it will occur sometime after 12p est. Will we be meeting via Zoom? If so I can send a meeting
  invitation.

  I’ll await your response.


  -chi

  —

  Chi Modu

  +1.917.558.2012
  www.chimodu.com
  uncategorized.com



            On Oct 16, 2019, at 7:58 PM, Pritchett, Sydney <spritchett@nixonpeabody.com> wrote:


            Thank you for your response. We agree to discuss your objections as well as ours at that
            time. I would be happy to meet and confer any time on Wednesday, October 23,
            Tuesday, October 29, or Wednesday, October 30. Is there a time on those days that
            would work for you?

                                                Sydney Pritchett
                                                Associate
                                                spritchett@nixonpeabody.com
                                                T 213-629-6117 | C 510-325-9070 | F 844-864-3754
                                                Nixon Peabody LLP | 300 South Grand Avenue, Suite 4100 | Los Angeles, CA 90071-315
                                                nixonpeabody.com | @NixonPeabodyLLP



            Please consider the environment before printing this email.

            This email message and any attachments are confidential and may be protected by the attorney/client or other applicable privileges. The information is in
            be conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please notify the sender immediately and delete the m
            from your email system. Unauthorized use, dissemination, distribution or reproduction of this message by other than the intended recipient is strictly pro
            and may be unlawful. Thank you.


                                                                       3
Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 5 of 20 Page ID #:905



        From: chi modu <chimodu@gmail.com>
        Sent: Wednesday, October 16, 2019 10:33 AM
        To: Pritchett, Sydney <spritchett@nixonpeabody.com>
        Cc: Pinto, Alexandra <apinto@nixonpeabody.com>
        Subject: Re: 2019-10-07 Chi Modu - Ltr to Mr. Modu re Untimely & Insufficient
        Discovery Reponses

        [EXTERNAL E-MAIL]




        Hello Ms. Pritchett,

        Thank you for your email. This letter will serve as my response to your request to "Meet
        and Confer". Whereas I also requested to "Meet and Confer" based on your firms
        insufficient responses to my discovery demands dated July 15th, 2019. I also requested
        of your firm, to Meet and Confer in order to allow you to respond and explain your
        refusal to comply with my discovery requests, which still has yet to occur.

        Therefore I would like to request to Meet and Confer on both discovery demands at the
        same time. It would be a waste of both mine and the courts time to only Meet and
        Confer on the plaintiffs demands and not the defendants. I would also like this meeting
        to occur within 2 weeks of this letter.

        Also, your objection to my objections are noted. We can also discuss that point in our
        meeting but to clarify, my position has always been there are no "Infringing Products"
        due to my federally protected copyrighted use of MY photographs.

        I look forward to your response and having a meeting to discuss BOTH of our discovery
        demands.


        —

        Chi Modu

        +1.917.558.2012
        www.chimodu.com
        uncategorized.com




                On Oct 15, 2019, at 4:22 PM, Pritchett, Sydney
                <spritchett@nixonpeabody.com> wrote:


                Mr. Modu,


                                                   4
Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 6 of 20 Page ID #:906
              We are following up on this email and the attached correspondence
              that was sent on October 7. To date we have not had any response from
              you. If you do not respond to this request to meet and confer, we will
              be forced to move to compel responses to our discovery requests.
              Based on Local Rule 37-4 "the failure of any counsel to comply with or
              cooperate" in a motion to compel may result in the imposition of
              sanctions. As you are representing yourself, you may be personally
              liable for those sanctions.

              Please respond to this communication by 5:00 PM EST Friday, October
              18, 2019.

              Sincerely,

                                                 Sydney Pritchett
                                                 Associate
                                                 spritchett@nixonpeabody.com
                                                 T 213-629-6117 | C 510-325-9070 | F 844-864-3754
                                                 Nixon Peabody LLP | 300 South Grand Avenue, Suite 4100 | Los Angeles, CA 90
                                                 nixonpeabody.com | @NixonPeabodyLLP



              Please consider the environment before printing this email.

              This email message and any attachments are confidential and may be protected by the attorney/client or other applicable privileges. The inform
              be conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please notify the sender immediately and
              from your email system. Unauthorized use, dissemination, distribution or reproduction of this message by other than the intended recipient is
              and may be unlawful. Thank you.




              -----Original Message-----
              From: Pinto, Alexandra <apinto@nixonpeabody.com>
              Sent: Monday, October 7, 2019 4:18 PM
              To: chimodu@gmail.com
              Cc: Pritchett, Sydney <spritchett@nixonpeabody.com>
              Subject: 2019-10-07 Chi Modu - Ltr to Mr. Modu re Untimely &
              Insufficient Discovery Reponses

              Dear Mr. Modu:

              Attached please find correspondence of today's date for your review.

              Please do not hesitate to contact our office should you have any
              questions.

              Thank you.

              Alex,
              Assistant to Sydney Pritchett


              This email message and any attachments are confidential and may be
              protected by the attorney/client or other applicable privileges. The

                                                             5
Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 7 of 20 Page ID #:907
              information is intended to be conveyed only to the designated
              recipient(s) of the message. If you are not an intended recipient, please
              notify the sender immediately and delete the message from your email
              system. Unauthorized use, dissemination, distribution or reproduction
              of this message by other than the intended recipient is strictly
              prohibited and may be unlawful. Thank you.




                                                  6
Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 8 of 20 Page ID #:908




                                 Exhibit B
Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 9 of 20 Page ID #:909
Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 10 of 20 Page ID
                                   #:910
Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 11 of 20 Page ID
                                   #:911




                               Exhibit C
         Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 12 of 20 Page ID
                                            #:912

Pinto, Alexandra

From:                                        Duckett, Ryan
Sent:                                        Thursday, January 23, 2020 7:51 PM
To:                                          chi modu
Cc:                                          Riordan, Staci Jennifer; Pritchett, Sydney; Gutierrez, Heidi
Subject:                                     RE: Supplemental Discovery Responses (BIG)


Mr. Modu,

During our telephonic meet and confer today about your supplemental responses to Plaintiff’s RFA’s, RFP’s and SROG’s,
you agreed to further supplement your responses by Monday, February 3, 2020 as follows:

RFP’s: You agreed to supplement Requests for Production (Nos. 1, 2, 5, 6, 7, 9, 10, 11, 12, 18, 19, 24, 25, 26, 27, 28, 29,
30, 31, 32, 33, 34, 35, 36, 37, and 38) by clarifying for each request whether any responsive documents exist and whether
those responsive documents are in your possession, custody or custody. If you are withholding documents based on a
privilege, you will tell us. If another entity has a document, you will tell us who, if you know.

RFA’s: You agreed to go through each Request for Admission to which we took issue (Nos. 2, 4, 5, 6, 9, 10, 12, 13, and
14), and will further supplement your responses with either an admission or a denial “to the best of your knowledge.” For
example, you verbally agreed to admit RFA No. 2 (admit you displayed items using Biggie Images) and to deny RFA No.
4 (admit that you continued to sell products after notification of alleged infringement). You did reserve your right to
change those two responses after further review.

SROG’s: You agreed go through each interrogatory to which we took issue (Nos. 2, 3, 4, 7, 8, 10, 11, 12, 13, 15, 16, 17,
18, 19, 20, 21, and 22) and to supplement them by either clarifying the current response or further responding. We started
going through each interrogatory one by one, but once we got to interrogatory No. 5, you decided to stop further
elaborating verbally and to do it in writing. While discussing the few interrogatories we covered, you agreed to provide
information on the revenue you received from licensing the image in dispute.

Thank you for your time and we look forward to your supplemental responses.

Regards,
Ryan



                                    Ryan Duckett
                                    Associate
                                    rduckett@nixonpeabody.com
                                    T 213-629-6145 | C 323-868-6005 | F 844-634-4276
                                    Nixon Peabody LLP | 300 South Grand Avenue, Suite 4100 | Los Angeles, CA 90071-3151
                                    nixonpeabody.com | @NixonPeabodyLLP

Please consider the environment before printing this email.

This email message and any attachments are confidential and may be protected by the attorney/client or other applicable privileges. The information is intended to
be conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please notify the sender immediately and delete the message
from your email system. Unauthorized use, dissemination, distribution or reproduction of this message by other than the intended recipient is strictly prohibited
and may be unlawful. Thank you.




                                                                                1
       Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 13 of 20 Page ID
                                          #:913
From: chi modu <chimodu@gmail.com>
Sent: Thursday, January 2, 2020 4:06 PM
To: Pritchett, Sydney <spritchett@nixonpeabody.com>
Cc: Riordan, Staci Jennifer <sriordan@nixonpeabody.com>; Duckett, Ryan <rduckett@nixonpeabody.com>
Subject: Re: Supplemental Discovery Responses (BIG)

Hello -

As mentioned, when this was brought up right before the holidays, my work travel schedule for January wasn’t
solidified.

I’m currently away and unavailable until mid January.

I’m available to meet and discuss the discovery responses the week of the 19th. I’ll provide copies of all
relevant documents at that time. I available Wednesday the 22nd or Thursday the 23rd at 2p est. let me know if
either of those times work.

-chi
—

Chi Modu

+1.917.558.2012
www.chimodu.com
uncategorized.com



          On Jan 2, 2020, at 15:13, Pritchett, Sydney <spritchett@nixonpeabody.com> wrote:


          Mr. Modu,

          We have requested that you give us times to meet and confer regarding your supplemental discovery
          responses many times. We have also requested the documents that you have promised. If we do not
          receive a response we will be forced to go to the magistrate with a unilaterally chosen date for a
          telephonic pre-motion conference.

          Please respond with dates when you are available to meet and confer regarding your supplemental
          discovery responses.

                                              Sydney Pritchett
                                              Associate
                                              spritchett@nixonpeabody.com
                                              T 213-629-6117 | C 510-325-9070 | F 844-864-3754
                                              Nixon Peabody LLP | 300 South Grand Avenue, Suite 4100 | Los Angeles, CA 90071-3151
                                              nixonpeabody.com | @NixonPeabodyLLP



          Please consider the environment before printing this email.

          This email message and any attachments are confidential and may be protected by the attorney/client or other applicable privileges. The information is intended to
          be conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please notify the sender immediately and delete the message
                                                                               2
Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 14 of 20 Page ID
                                                                 #:914
from your email system. Unauthorized use, dissemination, distribution or reproduction of this message by other than the intended recipient is strictly prohibited
 and may be unlawful. Thank you.




 From: Pritchett, Sydney
 Sent: Friday, December 27, 2019 8:09 AM
 To: 'chi modu' <chimodu@gmail.com>
 Cc: Riordan, Staci Jennifer <sriordan@nixonpeabody.com>; Duckett, Ryan
 <rduckett@nixonpeabody.com>
 Subject: RE: Supplemental Discovery Responses (BIG)

 Mr. Modu,

 Please provide us with times during the week of January 6 when you are available to discuss your
 supplemental responses to our discovery requests. We will also expect you to provide us with the
 documents you have promised before that date, so that we are able to fully evaluate to what extent
 additional responses are needed.

                                     Sydney Pritchett
                                     Associate
                                     spritchett@nixonpeabody.com
                                     T 213-629-6117 | C 510-325-9070 | F 844-864-3754
                                     Nixon Peabody LLP | 300 South Grand Avenue, Suite 4100 | Los Angeles, CA 90071-3151
                                     nixonpeabody.com | @NixonPeabodyLLP



 Please consider the environment before printing this email.

 This email message and any attachments are confidential and may be protected by the attorney/client or other applicable privileges. The information is intended to
 be conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please notify the sender immediately and delete the message
 from your email system. Unauthorized use, dissemination, distribution or reproduction of this message by other than the intended recipient is strictly prohibited
 and may be unlawful. Thank you.




 From: Pritchett, Sydney
 Sent: Thursday, December 19, 2019 8:55 AM
 To: 'chi modu' <chimodu@gmail.com>
 Cc: Riordan, Staci Jennifer <sriordan@nixonpeabody.com>; Duckett, Ryan
 <rduckett@nixonpeabody.com>
 Subject: RE: Supplemental Discovery Responses (BIG)

 Understood. We look forward to speaking to you today and coming up with a time to discuss your
 supplemental responses in the near future.

                                     Sydney Pritchett
                                     Associate
                                     spritchett@nixonpeabody.com
                                     T 213-629-6117 | C 510-325-9070 | F 844-864-3754
                                     Nixon Peabody LLP | 300 South Grand Avenue, Suite 4100 | Los Angeles, CA 90071-3151
                                     nixonpeabody.com | @NixonPeabodyLLP



 Please consider the environment before printing this email.

                                                                       3
Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 15 of 20 Page ID
                                   #:915
This email message and any attachments are confidential and may be protected by the attorney/client or other applicable privileges. The information is intended to
be conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please notify the sender immediately and delete the message
from your email system. Unauthorized use, dissemination, distribution or reproduction of this message by other than the intended recipient is strictly prohibited
and may be unlawful. Thank you.




From: chi modu <chimodu@gmail.com>
Sent: Thursday, December 19, 2019 8:41 AM
To: Pritchett, Sydney <spritchett@nixonpeabody.com>
Cc: Riordan, Staci Jennifer <sriordan@nixonpeabody.com>; Duckett, Ryan
<rduckett@nixonpeabody.com>
Subject: Re: Supplemental Discovery Responses (BIG)

Hello Sydney. The meet and confer, scheduled for today at 2p, is to discuss BIG’s insufficient
responses to my discovery request. We can go through the normal procedure to schedule another
discussion to address the issues you raise.

Meeting call in info for today is below. Voice call is fine.
Chi Modu is inviting you to a scheduled Zoom meeting.

Join Zoom Meeting
https://zoom.us/j/901888805

Meeting ID: 901 888 805

One tap mobile
+16465588656,,901888805# US (New York)
+17207072699,,901888805# US (Denver)

-chi


—

Chi Modu

+1.917.558.2012
www.chimodu.com
uncategorized.com



          On Dec 18, 2019, at 19:30, Pritchett, Sydney <spritchett@nixonpeabody.com>
          wrote:


                     Mr. Modu,

                     Thank you for providing supplemental responses as required by the Magistrate
                     Judge. While many of your response are now compliant, we would still like to
                     discuss the deficiencies of the following responses:


                                                                     4
Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 16 of 20 Page ID
                                              #:916
                - Requests for Admissions 2, 4, 5, 6, 9, 10, 12, 13, and 14
                - Interrogatories 2, 3, 4, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 22
                - Requests for Production 1, 2, 5, 6, 7, 9, 10, 11, 12, 18, 19, 24, 25, 26, 27,
                             28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38

                  We would be open to discussing these during our scheduled call Thursday at
                  2:00pm if that works for you.


                                            Sydney Pritchett
                                            Associate
                                            spritchett@nixonpeabody.com
                                            T 213-629-6117 | C 510-325-9070 | F 844-864-3754
                                            Nixon Peabody LLP | 300 South Grand Avenue, Suite 4100 | Los Angeles, CA 90071-315
                                            nixonpeabody.com | @NixonPeabodyLLP



        Please consider the environment before printing this email.

        This email message and any attachments are confidential and may be protected by the attorney/client or other applicable privileges. The information is in
        be conveyed only to the designated recipient(s) of the message. If you are not an intended recipient, please notify the sender immediately and delete the m
        from your email system. Unauthorized use, dissemination, distribution or reproduction of this message by other than the intended recipient is strictly pro
        and may be unlawful. Thank you.




        From: chi modu <chimodu@gmail.com>
        Sent: Tuesday, December 17, 2019 11:45 AM
        To: Pritchett, Sydney <spritchett@nixonpeabody.com>; Riordan, Staci Jennifer
        <sriordan@nixonpeabody.com>
        Subject: Supplemental Discovery Responses (BIG)

        [EXTERNAL E-MAIL]

        Good afternoon,

        Please see attached my supplementary discovery responses as per the Judges
        order. Hard copy to follow via usps mail.

        Thank you,




        --
        Chi Modu
        CHIMODU.COM
        UNCATEGORIZED.COM
        RIGHTSANDCLEARANCE.COM


        BBC INTERVIEW DEC. 2018




                                                                   5
Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 17 of 20 Page ID
                                   #:917




      Tupac Shakur | UNCATEGORIZED




                                      6
Case 2:19-cv-01946-JAK-KS Document 104-2 Filed 03/31/20 Page 18 of 20 Page ID
                                   #:918




                               Exhibit D
  Case
  Case 2:19-cv-01946-JAK-KS
       2:19-cv-01946-JAK-KS Document
                            Document 39
                                     104-2
                                         Filed
                                             Filed
                                               07/16/19
                                                   03/31/20
                                                          Page
                                                             Page
                                                               1 of19
                                                                    2 ofPage
                                                                         20 ID
                                                                             Page
                                                                               #:253
                                                                                  ID
                                      #:919
                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES – GENERAL

 Case No.       LA CV19-01946 JAK (KSx)                                             Date     July 16, 2019
 Title          Notorious B.I.G. LLC v. Yes. Snowboards, et al.




 Present: The Honorable                 JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

            Daisy Rojas and Andrea Keifer                                         Not Present
                     Deputy Clerk                                         Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:
                          Not Present                                              Not Present


 Proceedings:                 (IN CHAMBERS) SCHEDULING ORDER SETTING PRETRIAL DEADLINES
                              (DKT. 22); AND

                              ORDER TO SHOW CAUSE WHY DEFENDANT YES.SNOWBOARDS
                              SHOULD NOT BE DISMISSED FOR LACK OF PROSECUTION


The Court has reviewed the parties’ June 28, 2019 Joint Report and sets the following deadlines:

         July 31, 2019:                          Response to Order to Show Cause as to why Defendant
                                                 Yes.Snowboards should not be dismissed for lack of
                                                 prosecution.

         August 12, 2019:                        Last day to amend or add parties

         March 30, 2020:                         Last day to participate in a settlement conference/mediation

         April 3, 2020:                          Last day to file notice of settlement / joint report re settlement

         April 13, 2020 at 11:30 a.m.:           Post Mediation Status Conference

         April 6, 2020:                          Non-Expert Discovery Cut-Off

         April 20, 2020:                         Initial Expert Disclosures

         May 4, 2020:                            Rebuttal Expert Disclosures

         May 18, 2020:                           Expert Discovery Cut-Off

         May 18, 2020:                           Last day to file All Motions (including discovery motions)


The parties will be invited to submit proposed dates for the final pretrial conference and trial, if necessary,
                                                                                                         Page 1 of 2
  Case
  Case 2:19-cv-01946-JAK-KS
       2:19-cv-01946-JAK-KS Document
                            Document 39
                                     104-2
                                         Filed
                                             Filed
                                               07/16/19
                                                   03/31/20
                                                          Page
                                                             Page
                                                               2 of20
                                                                    2 ofPage
                                                                         20 ID
                                                                             Page
                                                                               #:254
                                                                                  ID
                                      #:920
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV19-01946 JAK (KSx)                                               Date    July 16, 2019
 Title        Notorious B.I.G. LLC v. Yes. Snowboards, et al.

upon the Court’s final ruling on the motions. The trial estimate will be set at the final pretrial conference.

The Court grants the parties’ request to participate in a settlement conference with a member from the
ADR Panel. The parties are ordered to have a representative with authority to make final decisions as to
this matter present at the settlement conference. If a settlement is reached, the parties are ordered to file
a notice of settlement, with a proposed date by which the matter will be dismissed. No appearance will be
required on April 13, 2020, if such notice is filed on or before April 3, 2020. If a notice of settlement is not
filed, counsel shall file a joint report by April 3, 2020, regarding the status of settlement and whether a
second session would be productive. The joint report shall not disclose the substantive contents of any
settlement communications between the parties.

Plaintiff shall show cause in writing no later than July 31, 2019, why Defendant Yes.Snowboards should
not be dismissed for lack of prosecution. In the absence of showing good cause, an action or defendant
shall be dismissed if the summons and complaint have not been served within 90 days after the filing of
the complaint pursuant to Fed. R. Civ. P. 4(m). An action or defendant may be dismissed prior to such
time if the Plaintiff fails diligently to prosecute the action. The Order to Show Cause will stand submitted
upon the filing of an appropriate response. No oral argument will be heard unless otherwise ordered by
the Court. Plaintiff is advised that the Court will consider the filing of a responsive pleading to the
complaint and/or proof of service, which indicates proper service in full compliance with the federal rules,
on or before the date upon which the response is due, as a satisfactory response to the Order to Show
Cause.


IT IS SO ORDERED.


                                                                                                    :

                                                             Initials of Preparer      dr




                                                                                                        Page 2 of 2
